Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Faye Comte and Laura Severt, Appellant                   Appeal from the 241st District Court of
                                                          Smith County, Texas (Tr. Ct. No. 13-2492-
 No. 06-14-00086-CV            v.                         C). Memorandum Opinion delivered by
                                                          Chief Justice Morriss, Justice Moseley and
 Smith County Commissioners Court and                     Justice Burgess participating. Concurring
 Joel P. Baker, Cary Nix, Jeff Warr, Joann                Opinion by Justice Burgess.
 Hampton, and Terry Phillips, each in his or
 her official capacity as a Smith County
 Commissioner, Appellee



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Faye Comte and Laura Severt, pay all costs of this
appeal.




                                                         RENDERED OCTOBER 28, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk